Citation Nr: 1626943	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to July 1954.  He died in September 2001, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO); the matter is now in the jurisdiction of the Philadelphia, Pennsylvania, Pension Center.  In her April 2010 substantive appeal, the appellant requested a Travel Board hearing.  In August 2014 she requested a video conference hearing, which was scheduled for July 2015.  In July 2015 written correspondence, she withdrew the hearing request.  See 38 C.F.R. § 20.704(d).  This matter was previously before the Board in September 2015, when it was remanded for additional development.

(In the September 2015 Remand, the Board referred the matter of entitlement to VA Death Pension benefits for re-adjudication by the RO.  The matter was readjudicated in January 2016.  The appellant has not yet initiated an appeal in that matter, and the time period for doing so has not yet expired; the matter is not before the Board at this time.)   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died of pancreatic cancer.
 
2.  At the time of his death, the Veteran was receiving VA compensation (for residuals, left shoulder gunshot wound (20 percent); left shoulder degenerative joint disease (DJD) (10 percent); right knee cicatrix with DJD (10 percent); malaria (0 percent); and appendectomy scar (0 percent)).  

3. The Veteran's pancreatic cancer was not manifested in service or in the first year thereafter, and is not shown to have been related to his service or service-connected disabilities.

4.  A service connected disability did not cause or contribute to cause the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notification and Assistance

VA's duty to notify was satisfied by a January 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007) .

The Veteran's service treatment records (STRs) and available, pertinent postservice treatment records have been secured.  Pursuant to the Board's September 2015 remand instructions, the appellant was asked in December 2015 correspondence to provide a release for the Veteran's private treatment records.  She did not respond, and VA is unable to obtain the Veteran's private treatment records without her cooperation.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a claim is not a one-way street).  The Board finds that all identified and available treatment records were obtained.

Pursuant to the Board's September 2015 remand instructions, a medical advisory opinion was obtained in February 2016.  The opinion reflects familiarity with the record and includes rationale that cites to a review of medical literature; the Board finds it adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record as it stands includes adequate competent evidence to decide the claim.  The appellant has not identified any pertinent evidence that remains outstanding.  The Board further finds that there has been substantial compliance with the instructions in the Board's September 2015 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when a service-connected disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disability, there must be evidence of: (1) a current [claimed] disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.   

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs do not show any complaints, treatment, or diagnosis of pancreatic cancer (or any pancreatic disability).  August and September 1951 STRs indicate that he was treated for suspected anemia or strongyloidiasis, later revised to ancylostomiasis (a hookworm infection), that was successfully treated.  In October 1952, he received left shoulder and right knee wounds as a result of enemy fire.  In May 1953 and 1954, he was treated for malaria.  In October 1953, he was treated for appendicitis.  

Postservice treatment records associated with the claims file are silent for any indication of pancreatic cancer.  Evaluation of on-going diarrhea was noted in 2001 VA treatment records, but no diagnosis was provided and there is no indication that it was related to pancreatic disability.

In August 2007, the appellant filed a claim for "survivor benefits."  She included with her claim an August 2007 letter from the Veteran's private treating physician, Dr. Fenlon, which states that the Veteran died of metastatic pancreatic cancer.  The physician noted that the Veteran had other medical problems prior to death, to include hypertension, diabetes, and recurrent diarrhea.  The physician did not opine as to the etiology of the Veteran's pancreatic cancer or any of the other listed medical problems.

In conjunction with her claim, the appellant included a medical records release form to permit VA to obtain records from Dr. Fenlon.  The address provided on the release form was for a VA medical center.  

In February 2008, the appellant submitted correspondence asserting that the Veteran was filing claims for malaria, acute appendicitis, anemia, strongyloidiasis, ancylostomiasis.  The Board notes that at the time of his death the Veteran had already established service connection for malaria and an appendectomy scar.  He did not, during his lifetime, initiate service connection claims for anemia, strongyloidiasis, or ancylostomiasis.  

In its September 2015 Remand, the Board construed the appellant's February 2008 correspondence as an argument that the Veteran's death from pancreatic cancer was related to the disabilities listed and ordered that a medical nexus opinion be obtained.  The Board also noted that the appellant's August 2007 records release form for Dr. Fenlon appeared to include an incorrect address and that the August 2007 letter from Dr. Fenlon included what appeared to be a correct address, and ordered that the appellant be asked to provide a new release for the Veteran's private treatment records from Dr. Fenlon.  The appellant did not respond to the December 2015 request that she provide an updated release for Dr. Fenlon's records (suggesting either that they are unavailable, or that they do not support the claim).  The Board notes that this is consistent with Dr. Fenlon's August 2007 letter, which notes the Veteran's death from pancreatic cancer but does not relate it, etiologically, to any other disability.  

A medical advisory opinion was obtained in February 2016.  The examiner was asked whether it was at least as likely as not that the Veteran's service-connected disabilities, or the appendicitis, anemia, strongyloidiasis, and ancylostomiasis treated in service, contributed to cause his death from pancreatic cancer.  After review of the (electronic) claims file, the examiner stated that there was no evidence in the medical records reviewed, or in the medical literature, to support a finding that the Veteran's service-connected disabilities would contribute to the development of pancreatic cancer more than 45 years after military discharge.  The examiner stated that, likewise, there was no evidence in the claims file or the medical literature to support a finding that the non-service-connected conditions treated in service, which appeared to resolve without further complication, would contribute to the Veteran's pancreatic cancer.  

The Veteran's pancreatic cancer was not manifested in service or in the first year following his separation from active duty.  Consequently, service connection for the cancer on the basis that it became manifest in service and persisted, or on a presumptive basis (as a malignant tumor-chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  (There is no evidence, and the appellant does not assert, that the Veteran was exposed to herbicides; the Board notes that he did not serve during the Vietnam era.)

There is no competent evidence that the Veteran's pancreatic cancer was etiologically related to his service or to his service-connected disabilities.  There is nothing in the record that suggests the appellant has had any training/expertise to provide competent evidence (opine) regarding the etiology of the Veteran's pancreatic cancer (relate it to his service/service-connected disabilities).  See Jandreau, supra.  The February 2016 medical advisory opinion is negative, and it is not contradicted by any other competent evidence of record, to include the August 2007 letter from the Veteran's private treating physician.  The record does not suggest any basis for relating the Veteran's pancreatic cancer to his service/service-connected disabilities.  Furthermore, there is no evidence that the Veteran's service connected disabilities (residuals of a left shoulder gunshot wound, left shoulder degenerative joint disease, DJD and scars of the right knee, residuals of malaria and an appendectomy scar) contributed to cause his death.   38 C.F.R. § 3.312(c).   The preponderance of the evidence is against this claim; therefore, the appeal in this matter must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


